PATTERSON, Judge.
This court’s opinion in tMs case, released February 11,1994, is hereby withdrawn; the following is substituted therefor. 
The appellant, Donald Earl String-fellow, filed a petition entitled “Petition For Writ of Habeas Corpus,” on April 22,1993, in the Circuit Court of Lee County, attacking his 1985 conviction in Lee County for the crime of sodomy. The state moved the trial court to return the petition to the appellant so that he could file a proper petition under A.R.Crim.P. 32. The state correctly pointed out that the relief sought by the appellant was the subject of post-conviction relief cognizable under Rule 32 and was not the subject of habeas corpus relief. The trial court considered the petition as a petition for writ of habeas corpus and demed it. The trial court should have returned the petition to the appellant with instructions to file the petition in the proper form as required by Rule 32. We note that the trial court did not have jurisdiction to entertain the habeas corpus petition because the appellant was not confined in Lee County. Ala.Code, § 15-21-6(a). As such, we reverse the trial court’s order denying the petition for writ of habeas corpus and remand this cause to the trial court for further proceedings consistent with this opmion.
OPINION WITHDRAWN; OPINION SUBSTITUTED; REVERSED AND REMANDED.
All Judges concur.